Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION
 
Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 8/17/2020 that has been entered and made of record.
Response to after Non-Final
2.	Claim are currently not amended. New claims are not added. No new matter is added. No claim is cancelled.
Allowable Subject Matter

3.	Claims 1-20 are allowed.

Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 11 and 20 are allowable because prior art fails to 
teach or suggest, either alone or in combination,  a method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to configure the processor to implement a Question Answering (QA) system, the method comprising: training a generator neural network of a generative adversarial network (GAN) to generate a bag-of-ngrams (BoN) output representing unlabeled data for performing a natural language processing operation; obtaining, by the QA system, a plurality of candidate answers to a natural language question, wherein each candidate answer comprises one or more ngrams; generating, by the QA system, for each candidate answer in the plurality of candidate answers, a confidence score associated with the candidate answer based on a comparison of the one or more ngrams in the candidate answer to ngrams in the BoN output of the generator neural network of the GAN, wherein the confidence score represents a confidence that the candidate answer is a correct answer to the input natural language question; selecting, by the QA system, at least one final answer to the input natural language question from the plurality of candidate answers based on the confidence scores associated with the candidate answers; and outputting, by the QA system, the selected at least one final answer to the source computing device.
5.	Claims 2-10 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for data processing of claim 1.

6.	Claims 12-19 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim11 as the computer program product of claim 11.

7.	The closet prior art of Lou Hui-Ling (US 8989297) in view of Yair Amir (US 8984297) in view of Wentian Zhao (US 2021/0248376) in further view of Sayed Ali Loghmani ( US 2019/0251169) in further view of Sewon Min (US 2019/0258939) teaches method and system but further fails to teach a method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to configure the processor to implement a Question Answering (QA) system, the method comprising: training a generator neural network of a generative adversarial network (GAN) to generate a bag-of-ngrams (BoN) output representing unlabeled data for performing a natural language processing operation; obtaining, by the QA system, a plurality of candidate answers to a natural language question, wherein each candidate answer comprises one or more ngrams; generating, by the QA system, for each candidate answer in the plurality of candidate answers, a confidence score associated with the candidate answer based on a comparison of the one or more ngrams in the candidate answer to ngrams in the BoN output of the generator neural network of the GAN, wherein the confidence score represents a confidence that the candidate answer is a correct answer to the input natural language question; selecting, by the QA system, at least one final answer to the input natural language question from the plurality of candidate answers based on the confidence scores associated with the candidate answers; and outputting, by the QA system, the selected at least one final answer to the source computing device.
8.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677